Title: Abigail Adams to Mary Smith Cranch, 27 June 1798
From: Adams, Abigail
To: Cranch, Mary Smith


          
            My dear sister
            Philadelphia June 27th 1798
          
          The reflections which this morning have occupied my mind previous to taking my pen, have been of a solemn & melancholy Nature. wherefore o Lord art thou thus contending with they People, that one prop after an other is taken from them? the Sudden death of dr Belknap has filld my Heart with Sorrow— following so soon after dr Clark, and I presume from the account in the paper, in as sudden a manner, calls upon us to make the inquiry, and that with Suitable Humiliation, why at this Season of uncommon danger to the Religion of the Gospel of Christ, we are deprived of its ablest Supporters and defenders? why when our Country is in danger from within & from without, its steadiest friends in the midst of their days, and in the height of their usefullness Should so awefully be snatchd from us?— two of our ablest divines, Men of distinguished learning industery integrity virtue & Patriotism, are releasd from their Labours, but their works will Survive them. dr Belknap was engaged in a very usefull & Labourious work that of his American Biography, the 2d volm of which is now at the Press, and as he wrote me on the 14 of this Month will be out in july. in the course of the last month I had exchanged several Letters with him, and I had undertaken to get a Subscription paper filld for him. on Monday I closed a packet to him, little thinking that he had fled to the world of spirits— His stile of writing was plain simple and clear. I recollect with pleasure the only time I ever heard him preach. it was at the Accademy meeting at Hingham a sermon well worthy publication. his late Fast Sermon he sent me, and as I had been; I hardly knew how, drawn into a correspondence with him. I had Contemplated with pleasure, a near intimate acquaintance with him upon my return to Massachuseets, but of this, and many other, scources, I have been deprived in the short space of seven months absence but his example’s & his Precepts will not I hope be, lost to use his own words— “It is impossible to conceive how much good may be done by our example. it may do good after we are dead— the Remembrance of what we have been, and what we have done, may long outlive us,—and unborn Posterity may be the better for it.”
          He must have left a very distresst family I think— tell mr & mrs Black, that I am a sincere mourner, and sympathizer with them The President mourns his loss, not less than I do— he was one of his

best Friends. he mourns not only for himself, but for his Countrys loss, and for society in General— my path to Massachusets is spread with sorrow, and coverd with mourning the death of so many of my friends, the distress of dr Welch and Family, the prospect of an other melancholy scene at Atkinson together with the dark & thick cloud which hangs ready to Burst upon our Country, all combine to wound and distress me. the dark side of the picture is a deep shade.
          I would not however forget the Blessing which remain, nor be ungratefull for what of Good is yet continued to me—nor be unmindfull that I hold all by a frail tenure.
          I cannot commence any other subject, but / Subscribe Your ever / affectionate sister
          
            A Adams
          
        